Citation Nr: 1123093	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.

3.  Entitlement to service connection for brain cancer, for accrued benefits purposes.

4.  Whether there was clear and unmistakable error (CUE) in the rating decisions that denied compensable ratings for the service-connected shell fragment wounds (SFW) of the right posterior thigh and the left calf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  The Veteran died in February 2007 and the appellant is the Veteran's surviving spouse.  

   This case is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The August 2007 decision denied service connection for the cause of the Veteran's death and entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  The RO also determined that accrued benefits were not payable.  The April 2009 decision determined that there was no CUE in a prior rating decision that denied compensable ratings for service-connected SFW's of right posterior thigh and the left calf.  The appellant filed a timely notice of disagreement with both determinations and the RO issued statements of the case concerning the issues on the title page.  In January 2010, the appellant filed a substantive appeal in which she indicated that she wanted to appeal all of the issues listed in the statement of the case.  See Evans v. Shinseki, 24 Vet. App. 292 (2011) (claimant who checked box on VA Form 9 indicating desire to appeal all claims listed in statement of the case (SOC) did not limit those claims before the Board of Veterans' Appeals by specifying on Form 9 arguments as to some, but not all, the claims presented in the SOC).



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2010 statement, received after the appellant submitted her VA Form 9, dated in January 2010, the appellant specifically requested to appear for a Travel Board hearing before a Veterans Law Judge at the RO.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if she so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.  Given that the appellant's representative has indicated the appellant's desire to appear before the Board to present testimony in support of her appeal, and the July 2010 correspondence specifically includes a request for a board hearing, the case is remanded for the appellant to be scheduled for a personal hearing, either in person, or via video conference if the appellant so chooses.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a personal hearing at the RO, or, a video conference if the appellant so chooses, before a Veterans Law Judge sitting in Washington, D.C., per the appellant's request.  The RO should notify the appellant and her representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


